DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20180124387 A1) in view of FOROOZAN et al. (US 20210117659 A1, Provisional Application 62/923,947) and OH et al. (US 20170146799 A1).
Regarding claim 1. Zhao et al. (US 20180124387 A1) discloses An image capturing and depth alignment method ([0111] the calibration techniques of the present disclosure can be applied to an HMD device and any number of cameras of the HMD device, as well as to any type of cameras of the HMD device, including, but not limited to, one or more color cameras, one or more depth sensors; [0027] The VIN module tracks features in the plurality of video frames for each camera, synchronizes and aligns the plurality of video frames for each camera with the IMU data), comprising: 
Zhao et al. (US 20180124387 A1) discloses
Client detection step: detecting the movement of a smart glasses by its wearer from an Inertial Measurement Unit (IMU) inside the smart glasses, and transmitting various parameters from the IMU to a back-end server ([0027] The absolute position or relative position of the AR device in space may be tracked using a visual inertial navigation (VIN) module in the AR device; The AR device may be a wearable device such as a helmet, a watch, a visor, or eyeglasses; [0037] the VIN module 112 may reside on a remote server and communicate with the AR device 100 via a network); 
Client positioning step: obtaining a coordinate and an angle of the smart glasses within a scene by the back-end server through superimposing the various parameters in the various coordinate systems ([0037] the VIN module 112 may reside on a remote server and communicate with the AR device 100 via a network; [0029] the dynamic state of the wearable device may include position data, orientation data; [0036] a user of the wearable device 100 can track a position of the AR device 100 over time. For example, the inertial sensor 104 can measure an angular rate of change and linear acceleration of the AR device 100); 
View image transmitting step: transmitting a view image perceived by the smart glasses to the back-end server ([0027] generates a plurality of video frames with at least one camera of a wearable device); 
Virtual object placement step: determining the coordinate of a virtual object in the scene based on the spatial correspondence information between a 3D point cloud map and the scene and thereby placing the virtual object in the scene ([0027] generating a display of a virtual content layered on an image or view of a real world object; [0002] observe a real-world view while simultaneously viewing virtual content that may be aligned to items, images, objects, or environments in the field of view of the augmented reality device or user. In implementing such augmented reality features, augmented reality devices often rely on multiple sensors; [0085] the system can transform the 3D points sensed by the range sensors and project them and overlay onto the images captured by the video camera).

FOROOZAN et al. (US 20210117659 A1) discloses An image capturing and depth alignment method ([0035] a sensor fusion system, that combines the strength of both camera and radar as shown in FIG. 1; [0034] Radar, on the other hand, can provide a solid depth estimation and radar can operate in extreme conditions), comprising: 
Radar scanning step: producing a steam of data points constituting a 3D point cloud map of a scene through at least a millimeter-wave radar, where the scene is assigned with an absolute coordinate system and each millimeter-wave radar is assigned with a first relative coordinate system ([0033] The radar source is coupled to a point cloud; [0035] the radar point cloud; [0027] millimeter wave Multiple-Input Multiple-Output (mmWave-MIMO) radar); 
Image capturing step: producing a steam of image points constituting a planar image of the scene through at least an optical camera, where each optical camera is assigned with a second relative coordinate system ([0033] From the camera, raw image data can be sent); 
Translation and synchronization step: translating the steam of data points and the stream of image points by superimposing the first and second relative coordinate systems on the absolute coordinate system (figure 6, [0056] the data output of the sensor (right) in r- and the θ-grid is transformed in common Cartesian (x-y) coordinates obtained from trigonometric functions, a radar point cloud is implemented such that for the 2D-scenario, the observation of a target in a radar signal may be determined; figure 9, [0073] overlaying the 3D coordinate of the target on top of the image; [0074] to use the measurements from different kinds of sensors at various positions, the measurements should be transformed from their own coordinate system into some common coordinate system … The coordinate system could also be the World coordinate system), and synchronizing the steam of data points and the stream of image points so that they are synchronized for each part of the scene ([0027] Such a system can easily operate in real-time); 
Alignment step: aligning the stream of data points and the stream of image points after they are processed by the translation and synchronization step ([0035] overlay the radar point cloud on top of the image using a camera radar coordinate alignment) and storing the aligned stream of data points and the aligned stream of image points in a back-end server ([0085] external storage; [0095] electronic data from registers and/or memory, server processors; [0106] The electrical device 1800 may have any desired form factor, such as a server device), where the back-end server therefore obtains surveillance information with both image and depth ([0050] the radar point cloud overlaid on top of the image gives a highly accurate indication of where the target might be); 

Furthermore, FOROOZAN discloses uniformizing the coordinate systems by the back-end server, obtaining a spatial correspondence information between the 3D point cloud map and the scene ([0074] to use the measurements from different kinds of sensors at various positions, the measurements should be transformed from their own coordinate system into some common coordinate system … The coordinate system could also be the World coordinate system; figure 6, [0056] a radar point cloud is implemented such that for the 2D-scenario, the observation of a target in a radar signal may be determined; figure 9, [0073] overlaying the 3D coordinate of the target on top of the image; [0035] overlay the radar point cloud on top of the image using a camera radar coordinate alignment).
Official Notice is taken that it is obvious to find center points respectively within 3D point cloud map and the scene, calculate the distances between various reference points of 3D point cloud map and the scene relative to the center points, keep the ones of the smallest distances as the key reference points, in order to keep and align the 3D point cloud map and the scene around the center, and uniformize the coordinate systems.

OH et al. (US 20170146799 A1) discloses 
Scene map construction step: based on the coordinate and angle of the smart glasses within the scene, obtaining a scene map by the back-end server corresponding to what is covered by the viewing range of the smart glasses from matching the planar image of the scene to the coordinate and angle of the smart glasses ([0041] match the view angle of an image A taken through the camera of the surrounding information measuring unit 10 with the view angle of an image B displayed through the HUD 40; [0042]); 
View image processing step: spatially aligning the view image and the scene map ([0041] match the view angle of an image A taken through the camera of the surrounding information measuring unit 10 with the view angle of an image B displayed through the HUD 40; [0042]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Zhao, FOROOZAN and OH, to use the information with both image and depth and the spatial correspondence information between the 3D point cloud map and the scene obtained by the technique of FOROOZAN to the smart glasses, and align the view image and the scene map based on the technique of OH, in order to better observe a real-world view while simultaneously viewing virtual content.

Regarding claim 2. FOROOZAN discloses The method according to claim 1, wherein the surveillance information comprises information about a hazardous zone ([0034] Radar, on the other hand, can provide a solid depth estimation and radar can operate in extreme conditions).
The same motivation has been stated in claim 1.

Regarding claim 3. FOROOZAN discloses The method according to claim 1, wherein the stream of data points is associated with stereoscopic information ([0036] The first block is a radar signal processing that takes [as input] a point cloud and outputs a list of detected elements associated information such as 3D location).
The same motivation has been stated in claim 1.

Regarding claim 4. FOROOZAN discloses The method according to claim 3, wherein the stereoscopic information comprises at least one of length, height, depth, and distance ([0034] Radar, on the other hand, can provide a solid depth estimation).
The same motivation has been stated in claim 1.

Regarding claim 5. FOROOZAN discloses The method according to claim 1, wherein the stream of image points provides optical information to the scene ([0033] From the camera, raw image data can be sent).
The same motivation has been stated in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/Examiner, Art Unit 2488